F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 16 1999
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


ENRIQUE RODRIQUEZ,

             Petitioner-Appellant,
                                                        No. 98-6407
v.                                               (W. District of Oklahoma)
                                                  (D.C. No. 98-CV-224-T)
KEN KLINGER,

             Respondent-Appellee.




                          ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This case is before the court on Enrique Rodriquez’s pro se application for

a certificate of appealability (“COA”) and motion to proceed on appeal in forma


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
pauperis. Rodriquez seeks a COA so that he can appeal the district court’s

dismissal of his 28 U.S.C. § 2254 petition. See 28 U.S.C. § 2253(c)(1) (providing

that no appeal will lie from the denial of a § 2254 petition unless the petitioner

first obtains a COA). Because Rodriquez has not made a substantial showing of

the denial of constitutional right, this court denies Rodriquez a COA and

dismisses this appeal. See id. § 2253(c)(2) (providing that a COA will issue only

upon a substantial showing of the denial of a constitutional right).

      Rodriquez was convicted of Conspiracy to Commit Murder and Murder in

the First Degree in Oklahoma state court on December 20, 1994, and his

conviction was affirmed by the Oklahoma Court of Criminal Appeals (“OCCA”)

on August 13, 1996. Accordingly, pursuant to the terms of 28 U.S.C. § 2244(d), 1

Rodriquez had to file his § 2254 habeas petition on or before August 12, 1997. 2

      1
        Section 2244(d) provides that a person in custody pursuant to a judgment
of a state court must file any habeas petition within one year of “the date on
which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
      2
         The district court concluded that Rodriquez’s conviction became final on
November 11, 1996. It reached this conclusion by adding ninety days to the date
the OCCA affirmed Rodriquez’s conviction, August 12, 1996, to account for the
period within which Rodriquez could have filed a petition for certiorari to the
United States Supreme Court. In two recent unpublished opinions, this court has
held that district courts should not include this ninety-day certiorari period in
calculating the date upon which a state conviction became final.        See James v.
Scott , No. 99-7005, 1999WL 285956, at *1 (10       th
                                                       Cir. May 7, 1999); Malony v.
Poppel , No. 98-6402, 1999 WL 157428, at *1 (10         th
                                                           Cir. March 23, 1999).
Accordingly, the appropriate date against which to measure § 2244(d)’s one-year
statute of limitations is August 12, 1996, the date the OCCA affirmed

                                          -2-
Because Rodriquez did not file his § 2254 habeas petition until February 13,

1998, the district court dismissed the petition as time barred. In so doing, the

district court rejected Rodriquez’s contention that § 2244(d)’s limitation period

should be equitably tolled because the respondent warden failed to provide

Rodriquez with a copy of § 2244(d), leaving him unaware of the limitations

period. Relying on this court’s decisions in Miller v. Marr, 141 F.3d 976, 978

(10 th Cir. 1998) and Watson v. New Mexico, 45 F.3d 385, 388 (10 th Cir. 1995), the

district court concluded that this was not one of the “extraordinary” cases

deserving of equitable tolling because Rodriquez had failed to diligently pursue

his claims. In particular, the district court found that Rodriquez had failed to

request a copy of the limitations provisions even though Rodriquez had access to

an inmate research assistant and the “inmate research assistants were aware of the

AEDPA limitations period and routinely advised inmates of same.”

      This court has conducted a close review of Rodriquez’s application for a

COA and appellate brief, both the magistrate judge’s original findings and

supplemental findings, the district court’s order, and the entire record on appeal.

That close review demonstrates that the district court’s determination that




Rodriquez’s conviction on direct appeal. It should be noted, however, that even
under the more generous calculations utilized by the district court, Rodriquez’s
petition was still untimely. Accordingly, the district court’s error in calculation is
not relevant to our determination of this appeal.

                                          -3-
Rodriquez did not diligently pursue his claims and is thus not entitled to the

“extraordinary” remedy of equitable tolling is not debatable among jurists of

reason, subject to a different outcome on appeal, or deserving of further

proceedings. See Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983).

Accordingly, Rodriquez has not made a substantial showing of the denial of a

constitutional right and is not entitled to a COA. Rodriquez’s application for a

COA is DENIED and his appeal is hereby DISMISSED. Rodriquez’s motion to

proceed in forma pauperis is also DENIED.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -4-